Case: 19-60596    Document: 00515674418         Page: 1    Date Filed: 12/15/2020




            United States Court of Appeals
                 for the Fifth Circuit                               United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     December 15, 2020
                                 No. 19-60596                          Lyle W. Cayce
                                                                            Clerk

   Leonard Thurman,

                                                          Plaintiff—Appellant,

                                     versus

   Medical Transportation Management, Incorporated,

                                                          Defendant—Appellee.


                 Appeal from the United States District Court
                   for the Southern District of Mississippi
                           USDC No. 3:18-CV-282


   Before Clement, Ho, and Duncan, Circuit Judges.
   James C. Ho, Circuit Judge:
          Leonard Thurman is a Medicaid recipient.         He asked Medical
   Transportation Management, Inc. (“MTM”) to drive him to a doctor’s
   appointment. But according to the company, Thurman failed to provide
   MTM with the information needed to confirm his request. In response,
   Thurman sued under 42 U.S.C. § 1983, among other claims. He alleged that
   MTM’s failure to pick him up violated his purported right to non-emergency
   medical transportation under various federal regulatory and statutory
   Medicaid provisions. The district court dismissed Thurman’s claims, and
   rightly so.
Case: 19-60596        Document: 00515674418             Page: 2      Date Filed: 12/15/2020




                                        No. 19-60596


           Whether a § 1983 claim may be brought to enforce an administrative
   regulation is an open question in this circuit. But the overwhelming majority
   of circuits that have decided the issue have held that such claims may not be
   brought—consistent with the principle that federal rights are created by
   Congress, not agencies of the Executive Branch, as the Supreme Court has
   affirmed on various occasions. See, e.g., Alexander v. Sandoval, 532 U.S. 275,
   291 (2001); Gonzaga Univ. v. Doe, 536 U.S. 273, 283 (2002). We agree and
   therefore join those circuits on this question. We also hold that none of the
   statutory provisions invoked by Thurman clearly and unambiguously create
   a right to non-emergency medical transportation, as established precedents
   require for a claim under § 1983. Accordingly, we affirm.
                                              I.
           MTM provides non-emergency medical transportation to Medicaid
   recipients. Thurman alleges that he requested a pickup for a doctor’s
   appointment to treat complications stemming from a tooth extraction
   performed two weeks earlier. But MTM did not pick him up. So Thurman
   filed an internal grievance with MTM. In response, MTM explained that the
   trip was never confirmed because Thurman did “not provide all trip
   information” during the scheduling call, placed the MTM representative on
   hold, and did not return to the line.
           Initially proceeding pro se, Thurman sued MTM. 1 He brought,
   among others, a claim under 42 U.S.C. § 1983. MTM moved to dismiss all
   claims under Federal Rule of Civil Procedure 12(b)(6).                   In response,
   Thurman conceded all claims other than his § 1983 claim. So the single issue



           1
            After filing suit, Thurman was represented by two attorneys who filed a brief in
   response to MTM’s motion to dismiss. Both attorneys moved to withdraw before the court
   decided the motion. The court allowed the withdrawals.




                                              2
Case: 19-60596      Document: 00515674418           Page: 3   Date Filed: 12/15/2020




                                     No. 19-60596


   for decision was whether MTM deprived Thurman of a federal right
   cognizable under § 1983.
          Section 1983 only applies to “state actors.” But MTM did not dispute
   Thurman’s assertion that it is a “state entity” that is jointly funded by the
   state and federal governments. So the district court assumed that MTM was
   acting under color of state law. The district court nevertheless held that there
   is no federal right to non-emergency medical transportation enforceable in a
   § 1983 action, and therefore granted MTM’s motion to dismiss.
          Again proceeding pro se, Thurman appealed and attempted to file a
   brief with this court multiple times. We initially dismissed Thurman’s appeal
   for want of prosecution. However, on further review, this court reopened the
   appeal and appointed pro bono counsel. We specifically ordered that the
   parties file supplemental briefs “addressing whether an administrative
   regulation may establish a federal right enforceable under 42 U.S.C. § 1983.”
                                         II.
          We review a district court’s dismissal under Federal Rule of Civil
   Procedure 12(b)(6) de novo. Hosein v. Gonzales, 452 F.3d 401, 403 (5th Cir.
   2006). When a court reviews a motion to dismiss for failure to state a claim
   under Rule 12(b)(6), it accepts “all well-pleaded facts as true, viewing them
   in the light most favorable to the plaintiff.” Jones v. Greninger, 188 F.3d 322,
   324 (5th Cir. 1999). As the Supreme Court has held, however, “the tenet
   that a court must accept as true all of the allegations contained in a complaint
   is inapplicable to legal conclusions.” Ashcroft v. Iqbal, 556 U.S. 662, 678
   (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). And a
   complaint may be dismissed if it clearly lacks merit—for example, where
   there is “an absence of law to support a claim of the sort made.” Associated
   Builders, Inc. v. Ala. Power Co., 505 F.2d 97, 99 (5th Cir. 1974) (quotations




                                          3
Case: 19-60596      Document: 00515674418           Page: 4   Date Filed: 12/15/2020




                                     No. 19-60596


   omitted) (quoting De Loach v. Crowley’s, Inc., 128 F.2d 378, 380 (5th Cir.
   1942)).
                                         III.
          “Section 1983 liability results when a ‘person’ acting ‘under color of’
   state law, deprives another of rights ‘secured by the Constitution’ or federal
   law.” Doe v. United States, 831 F.3d 309, 314 (5th Cir. 2016) (quoting
   42 U.S.C. § 1983). So simply stating a violation of federal law is not enough.
   See, e.g., Cuvillier v. Taylor, 503 F.3d 397, 402 (5th Cir. 2007). Under the
   plain text of § 1983, a plaintiff may bring an action only for a violation of a
   “right” afforded to that person under federal law. See, e.g., Gonzaga, 536
   U.S. at 283. Moreover, federal law “must provide ‘an unambiguously
   conferred right’ with an ‘unmistakable focus on the benefitted class.’”
   Legacy Cmty. Health Servs., Inc. v. Smith, 881 F.3d 358, 371 (5th Cir. 2018)
   (emphasis omitted) (quoting Gonzaga, 536 U.S. at 283–84).
                                         A.
          The first question Thurman raises in this appeal is whether the
   Medicaid transportation regulation, 42 C.F.R. § 431.53, creates an individual
   federal right that can be enforced through a § 1983 action. To answer that
   question, we must decide whether any agency regulation can ever
   independently create individual rights enforceable through § 1983.
          We have not answered this question before. See Texas RioGrande
   Legal Aid, Inc. v. Range, 594 F. App’x 813, 815 n.4 (5th Cir. 2014) (“Although
   there is no dispute that federal statutes may create private rights that are
   enforceable under § 1983, there is an interesting and difficult question that
   has divided courts as to whether agency regulations may do the same.”)
   (collecting cases); Gracia v. Brownsville Hous., 105 F.3d 1053, 1057 (5th Cir.
   1997) (“[I]t is not clear that regulations can be considered ‘laws’ for purposes
   of creating a right actionable under section 1983.”) (citing Wright v. Roanoke




                                          4
Case: 19-60596      Document: 00515674418           Page: 5   Date Filed: 12/15/2020




                                     No. 19-60596


   Redev. & Hous. Auth., 479 U.S. 418, 437–39 (1987) (O’Connor, J.,
   dissenting)).
          Nor has the Supreme Court. But the Supreme Court has provided
   important guidance that, like other circuits, we find dispositive of this
   question.
          In Sandoval, the Court held that regulations cannot create causes of
   action enforceable in federal court. 532 U.S. at 293. “Language in a
   regulation may invoke a private right of action that Congress through
   statutory text created, but it may not create a right that Congress has not.”
   Id. at 291. “Agencies may play the sorcerer’s apprentice but not the sorcerer
   himself.” Id.
          The following year, the Court held that statutory violations may be
   enforced under § 1983—but only if it is clear that Congress actually intended
   to create an individually enforceable right. See Gonzaga, 536 U.S. at 283. The
   Court explained that “whether a statutory violation may be enforced through
   § 1983 is a different inquiry than that involved in determining whether a
   private right of action can be implied from a particular statute.” Id. (cleaned
   up). “But the inquiries overlap in one meaningful respect—in either case we
   must first determine whether Congress intended to create a federal right.” Id.
   For “it is rights, not the broader or vaguer ‘benefits’ or ‘interests,’ that may
   be enforced under the authority of that section.” Id. Moreover, Gonzaga
   imposes a rigorous standard to ensure that entities are on notice that they
   could be held liable under § 1983 for violations of the asserted right.
   “[No]thing short of an unambiguously conferred right” is sufficient “to
   support a cause of action brought under § 1983.” Id.
          It follows from Sandoval and Gonzaga that agency regulations cannot
   independently confer federal rights enforceable under § 1983 for one simple
   reason: Those cases make clear that it is Congress, and not an agency of the




                                          5
Case: 19-60596         Document: 00515674418             Page: 6       Date Filed: 12/15/2020




                                          No. 19-60596


   Executive Branch, that creates federal rights. See, e.g., Sandoval, 532 U.S. at
   291 (“Language in a regulation . . . may not create a right that Congress has
   not.”); Gonzaga, 536 U.S. at 283 (“[No]thing short of an unambiguously
   conferred right [will] support a cause of action brought under
   § 1983. . . . [W]e must first determine whether Congress intended to create a
   federal right.”).
           The Third, Fourth, Sixth, Ninth, and Eleventh Circuits have all
   reached the same conclusion. See S. Camden Citizens in Action v. New Jersey
   Dep’t of Envtl. Prot., 274 F.3d 771, 788 (3rd Cir. 2001); Smith v. Kirk, 821
   F.2d 980, 984 (4th Cir. 1987); Caswell v. City of Detroit Hous. Comm’n, 418
   F.3d 615, 618, 620 (6th Cir. 2005); Save Our Valley v. Sound Transit, 335 F.3d
   932, 939 (9th Cir. 2003); Harris v. James, 127 F.3d 993, 1008 (11th Cir. 1997).
   Those circuits agree that “the Supreme Court’s § 1983 jurisprudence is
   founded on the principle that Congress creates rights by statute.” Save Our
   Valley, 335 F.3d at 936 (citing S. Camden Citizens in Action, 274 F.3d at 790;
   Harris, 127 F.3d at 1008–09). For it is “Congress, rather than the executive,
   [that] is the lawmaker in our democracy.” Save Our Valley, 335 F.3d at 939. 2
           Thurman asks us to ignore those circuit precedents, and instead
   follow an earlier decision of the Sixth Circuit, which held that agency



           2
              The D.C. Circuit has reached the opposite conclusion. But it did so under narrow
   circumstances not presented here. In that case, Congress “explicitly directed” the
   Department of Housing and Urban Development to issue certain regulations to ensure
   compliance with federal statutes. Samuels v. District of Columbia, 770 F.2d 184, 199 (D.C.
   Cir. 1985). As the court concluded, “[a]t least where Congress directs regulatory action, we
   believe that the substantive federal regulations issued under Congress’ mandate constitute
   ‘laws’ within the meaning of section 1983.” Id. (emphasis added). Far from a broad
   pronouncement that regulations can independently confer federal rights, then, Samuels at
   most stands for the proposition that regulations can confer rights when Congress explicitly
   directs regulatory action. Id. at 201. And in any event, Samuels was issued before the
   Supreme Court’s decisions in Sandoval and Gonzaga.




                                                6
Case: 19-60596      Document: 00515674418           Page: 7   Date Filed: 12/15/2020




                                     No. 19-60596


   regulations can create individual federal rights. In Boatman v. Hammons, 164
   F.3d 286 (6th Cir. 1998), the court held that, “because federal regulations
   have the force of law, they must be characterized as ‘law’ under § 1983.” Id.
   at 289. But there is a missing step in that logic. Even if a regulation has the
   force of law, it is a separate question whether that law is an enforceable right
   under § 1983. And we know from Gonzaga that the answer is no—not unless
   Congress has created such an enforceable right by statute. 536 U.S. at 285.
   So Boatman does not answer the question at issue here. What’s more, the
   Sixth Circuit has expressly disavowed the authority on which Boatman relied,
   Loschiavo v. City of Dearborn, 33 F.3d 548 (6th Cir. 1994). See Johnson v. City
   of Detroit, 446 F.3d 614, 629 (6th Cir. 2009) (stating that after Gonzaga and
   Sandoval, “the rule expressed in Loschiavo, that a federal regulation alone
   may create a right enforceable through § 1983, is no longer viable”); see also
   Caswell, 418 F.3d at 618, 620.
          Accordingly, we join the Third, Fourth, Sixth, Ninth, and Eleventh
   Circuits and hold that Thurman cannot sue MTM under § 1983 based solely
   on the non-emergency medical transportation regulation.
                                         B.
          Alternatively, Thurman asks us to construe three statutory provisions
   in conjunction with the Medicaid non-emergency medical transportation
   regulation to establish a federal right enforceable under § 1983. Specifically,
   he relies on 42 U.S.C. § 1396a(a)(8), (19), and (70), which read as follows:
          A state plan for medical assistance must—
                 (8) provide that all individuals wishing to make
          application for medical assistance under the plan shall have
          opportunity to do so, and that such assistance shall be
          furnished with reasonable promptness to all eligible
          individuals; . . .




                                          7
Case: 19-60596      Document: 00515674418          Page: 8   Date Filed: 12/15/2020




                                    No. 19-60596


                 (19) provide such safeguards as may be necessary to
          assure that eligibility for care and services under the plan will
          be determined, and such care and services will be provided, in
          a manner consistent with simplicity of administration and the
          best interests of the recipients; . . .
                 (70) at the option of the State and notwithstanding
          paragraphs (1), (10)(B), and (23), provide for the establishment
          of a non-emergency medical transportation brokerage program
          in order to more cost-effectively provide transportation for
          individuals eligible for medical assistance under the State plan
          who need access to medical care or services and have no other
          means of transportation . . . .
          None of these provisions even come close to establishing the
   “unambiguously conferred right” necessary “to support a cause of action
   brought under § 1983.” Gonzaga, 536 U.S. at 283. See also Blessing v.
   Freestone, 520 U.S. 329, 340–41 (1997) (“[T]he plaintiff must demonstrate
   that the right assertedly protected by the statute is not so ‘vague and
   amorphous’ that its enforcement would strain judicial competence,” and
   that “the statute must unambiguously impose a binding obligation on the
   States.”) (citation omitted).
          Among the statutory provisions cited by Thurman, only paragraph 70
   even refers to transportation. But far from establishing an individual right to
   non-emergency medical transportation, it expressly gives states the option to
   establish a transportation brokerage program.
          Paragraphs 8 and 19 do not mention transportation at all. And there
   is no basis for reading a transportation right into those paragraphs. At most,
   those provisions establish only a right to receive certain health care services
   from the Medicaid program. See, e.g., Romano v. Greenstein, 721 F.3d 373, 379
   (5th Cir. 2013) (holding that paragraph 8 creates a right to “medical
   assistance” with “reasonable promptness”).          Moreover, the Eleventh




                                         8
Case: 19-60596     Document: 00515674418           Page: 9   Date Filed: 12/15/2020




                                    No. 19-60596


   Circuit has held that paragraph 19 “imposes only a generalized duty on the
   States—in other words, the provision is insufficiently specific to confer any
   particular right upon the plaintiffs.” Harris, 127 F.3d at 1010.
          Accordingly, we agree with the Eleventh Circuit that paragraphs 8, 19,
   and 70, whether on their own or in combination with 42 C.F.R. § 431.53,
   cannot “support a conclusion that Congress has unambiguously conferred
   upon Medicaid recipients a federal right to transportation enforceable under
   § 1983.” Id. at 1012.
                                        ***
          For the foregoing reasons, we affirm.




                                         9